[Cite as In re Estate of Seiler, 2021-Ohio-115.]


STATE OF OHIO                      )                    IN THE COURT OF APPEALS
                                   )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

IN THE MATTER OF THE ESTATE OF                          C.A. No.     29756
BRENAN JOSEPH SEILER


                                                        APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
                                                        COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
                                                        CASE No.   2019 ES 476


                                  DECISION AND JOURNAL ENTRY

Dated: January 20, 2021



        SCHAFER, Judge.

        {¶1}     Western Reserve Hospital, LLC and Western Reserve Hospital’s Employee

Medical Benefit Plan (collectively “Western Reserve”), appeal the decision of the Summit County

Court of Common Pleas, Probate Division. For the reasons that follow, this Court reverses.

                                                   I.

        {¶2}     This appeal arises from an unpaid medical bill that has spawned litigation in both

state and federal court. Appellant, Western Reserve, denied coverage for services provided to

decedent, Brenan Seiler, during his last illness.         Appellee, Summa Health Systems, Inc.

(“Summa”), then opened the Estate of Brenan Seiler (“the Estate”) and, after being appointed

administrator of the Estate, Summa presented its own creditor claim for the medical bill as a

contingent claim against the Estate. Summa, in its individual capacity and as administrator of the

Estate, filed a complaint in the United States District Court asserting Employee Retirement Income

Security Act (“ERISA”) claims against Western Reserve. The commencement of the federal suit
                                                   2


prompted Western Reserve to intervene in the probate proceedings to object to Summa’s creditor

claim.

         {¶3}   The facts underlying the appeal began on May 12, 2018, when Mr. Seiler presented

to Summa’s emergency room for treatment due to an accidental drug and alcohol overdose. Mr.

Seiler remained hospitalized and received care from Summa until he died as a result of his

condition several days later, on May 18, 2018.

         {¶4}   Mr. Seiler was an insured, or covered individual, under a health benefit plan

through Western Reserve (the “Plan”). As a covered individual, Mr. Seiler was eligible to receive

health care benefits for covered services under the Plan. “Covered services” are defined as

medically necessary health services as determined by the Plan. Summa is party to a “facility

agreement” with the Plan. This facility agreement defines and governs certain aspects of Summa’s

rights and responsibilities regarding claims for payment of covered services for individuals

covered by, or insured through, the Plan.

         {¶5}   “On or about September 12, 2018,” Summa submitted a request for “payment in

the amount of $341,339.50 from the Plan for the treatment Summa had provided” to Mr. Seiler

between May 12-18, 2018.          On October 15, 2018, Western Reserve issued an “Adverse

Determination Notice” to Summa, denying Summa’s claim for payment. According to Summa,1

the adverse determination notice stated as the basis for its denial that Mr. Seiler’s emergency

department visit and hospitalization were the result of illegal activity, to wit: Mr. Seiler’s substance

abuse, which included illicit drug use and significantly contributed to his cardiac arrest.




         1
         Neither the adverse determination letter, nor the actual language of that letter appears in
the record.
                                                3


       {¶6}    Summa asserted that the adverse determination notice informed Summa of its “right

to a second-level appeal and invited Summa to perfect such an appeal * * *.” Summa also cited

to the facility agreement as the source of an appeals process Summa was required to follow.

Regarding appeals and adjustment requests, the facility agreement states:

       If [Summa] believes a Claim has been improperly adjudicated for a Covered
       Service, for which [Summa] timely submitted a Claim to Plan, [Summa] must
       submit a written request for an appeal or adjustment with Plan within two (2) years
       from the date of Plan’s payment or explanation of payment. The request must be
       submitted in accordance with Plan’s payment appeal process. Request for appeals
       or adjustments submitted after this date may be denied for payment, and [Summa]
       will not be permitted to bill [the Plan] or the Covered Individual for those services
       for which payment was denied.

The facility agreement does not include an explanation or description of the Plan’s payment appeal

process.

       {¶7}    Summa submitted verbal and written appeals of the adverse determination to

Western Reserve on or about December 14, 2018, February 4, 2019, and March 14, 2019. In the

federal complaint, Summa asserted that the “Plan provides that post-service appeals must receive

a written determination within 30 calendar days after receipt of the appeal request.” However,

Summa alleged, the Plan “did not respond to Summa’s verbal and written second-level appeal

requests.”

       {¶8}    On April 15, 2019, Summa sent a letter to Western Reserve requesting federal

external review, asserting Western Reserve failed to engage in the claims appeal process. The

Plan’s appeals coordinator issued a letter on April 22, 2019, responding to Summa’s request for

an external review. The Plan denied Summa’s request, stating that the denial of the claim was

ineligible for external review both under the Plan and under the law. The letter also stated Summa

was “not entitled to use the external review appeal process to adjudicate its claim for payment

because it [was] not a covered person or the authorized representative of Plan participant.”
                                                  4


        {¶9}      Summa mailed a statement addressed to Mr. Seiler on May 16, 2019, requesting

payment in the amount of $341,339.50. On May 23, 2019, Summa opened the Estate as a creditor

of the Estate. The probate court granted Summa’s application and appointed Summa administrator

of the Estate.

        {¶10} Summa presented its creditor claim against the Estate on June 14, 2019. Summa

alleged that the Estate is indebted in the amount of $341,339.50 for medical services provided to

Mr. Seiler, which had recently become his financial obligation. Summa acknowledged the six-

month window that generally applies to creditor claims but asserted that its claim did not accrue

until the end of its appeals process on April 23, 2019. Summa moved the probate court—and itself

as the administrator—to allow its claim as a timely contingent claim.

        {¶11} Summa filed the federal complaint asserting ERISA claims against Western

Reserve on June 27, 2019. Meanwhile, Western Reserve appeared and filed an objection to

Summa’s creditor claim in the probate court. Western Reserve challenged Summa’s contention

that the claim was contingent and argued, inter alia, the claim was time-barred and Summa was

not a creditor of the Estate. The federal district court stayed the matter pending the probate court’s

ruling on the objection to Summa’s creditor claim because the ruling would be central to the issue

in the federal case: “whether Summa may bring an ERISA claim in [federal court] as Administrator

of the Estate.”

        {¶12} Summa and Western Reserve briefed the issues for the probate court and submitted

the matter to a magistrate for decision. The magistrate found that Summa’s claim did not accrue

until the Plan made its final decision that it would not cover the cost of services Summa provided

to Mr. Seiler. The magistrate concluded that Summa’s claim was “merely contingent” and not

“ripe for presentment” to the Estate until Western Reserve’s ultimate denial of payment. The
                                                 5


magistrate interpreted the Plan’s April 23, 20192 letter informing Summa it was ineligible for

federal external review as the Plan’s “final decision to deny the payment of medical bills that were

incurred for [Mr. Seiler’s] care.” Consequently, the magistrate concluded this “final” or “ultimate”

denial occurred at the culmination of an “administrative process” or an “administrative appeals

process on April 23, 2019.” The magistrate deemed April 23, 2019, the date Summa’s claim

accrued and became ripe for presentment.

        {¶13} Western Reserve objected to the magistrate’s decision, contending that Summa’s

claim was not contingent because it accrued when medical services were rendered to Mr. Seiler,

the facility agreement had no impact on Summa’s statutory obligations to comply with Ohio law,

and the decision was based on an improper public policy argument. The probate court overruled

Western Reserve’s objections and issued its judgment affirming and adopting the magistrate’s

decision. The trial court held: “Summa’s claim for medical expenses was contingent on how much,

if any, [Western Reserve] would cover. The final decision by [Western Reserve], some time in

the making, marks the time for the claim to move from contingent to settled and thus, establishes

the moment of accrual of the claim. Therefore, the claim and the filing fall within the statute of

limitations under R.C. 2117.37.” The probate court entered judgment allowing Summa’s claim as

a creditor.

        {¶14} Western Reserve timely appealed the trial court’s decision and has raised one

assignment of error for our review.




        2
         Throughout the record, reference is made to the “April 23” letter. This letter is actually
dated April 22, 2019, but it appears to have been faxed to Summa on April 23, 2019. For the sake
of consistency, we will use April 23, 2019 when referring to the letter.
                                                 6


                                                 II.

                                      Assignment of Error

       The trial court erred by classifying Summa’s creditor’s claim as a “contingent
       claim” under [R.C.] 2117.37 based on the court’s conclusion that the hospital
       could not present its claim against its patient until learning whether health
       insurance would pay any of the patient’s liability.

       {¶15} In its sole assignment of error, Western Reserve argues the probate court erred by

interpreting R.C. 2117.37 to conclude that a hospital’s uncertainty as to whether health insurance

would cover payment for medical services provided to an insured patient prevented the accrual of

the claim, rendered the hospital’s claim contingent, and provided an exception to the requirements

of R.C. 2117.06 for the presentment of a claim. Western Reserve argues Summa’s claim against

the Estate was a “presentable unmatured claim” under R.C. 2117.06, and not a “contingent claim”

under R.C. 2117.37. Western Reserve also contends, “[a]s a matter of law, for purposes of the

presentment statutes, a hospital’s cause of action for payment for medical services provided to a

deceased patient arises and accrues when the services are rendered. The accrual of the hospital’s

cause of action against its patient is entirely unrelated to a third-party insurer’s later decision

whether to pay for the services.”

       {¶16} This Court generally reviews a trial court’s action regarding a magistrate’s decision

for an abuse of discretion. Fields v. Cloyd, 9th Dist. Summit No. 24150, 2008-Ohio-5232, ¶ 9.

“In so doing, we consider the trial court’s action with reference to the nature of the underlying

matter.” Tabatabai v. Tabatabai, 9th Dist. Medina No. 08CA0049-M, 2009-Ohio-3139, ¶ 18.

This Court applies a de novo standard of review to an appeal from a trial court’s interpretation and

application of a statute. In re Piesciuk, 9th Dist. Summit No. 26274, 2012-Ohio-2481, ¶ 6. A de

novo review requires an independent review of the decision of the trial court without deference to
                                                  7


the trial court’s determination. Id., quoting State v. Consilio, 9th Dist. Summit No. 22761, 2006-

Ohio-649, ¶ 4.

       {¶17} R.C. 2117.06 dictates the procedure for the presentation and allowance of creditor

claims. The statute provides in pertinent part that “[a]ll creditors having claims against an estate,

including claims arising out of contract, out of tort, on cognovit notes, or on judgments, whether

due or not due, secured or unsecured, liquidated or unliquidated, shall present their claims * * *”

in writing to the executor or administrator of an estate, “[a]fter the appointment of an executor or

administrator and prior to the filing of a final account or a certificate of termination * * *.” R.C.

2117.06(A)(1)(a). Regarding the time for presenting a claim to an estate, R.C. 2117.06(B)

specifies “all claims shall be presented within six months after the death of the decedent, whether

or not the estate is released from administration or an executor or administrator is appointed during

that six-month period.” A “claim that is not presented within six months after the death of the

decedent shall be forever barred as to all parties,” and “[n]o payment shall be made on the claim

and no action shall be maintained on the claim, except as otherwise provided in [R.C. 2117.37 to

2117.42] with reference to contingent claims.” R.C. 2117.06(C).

       {¶18} There is no dispute that Summa did not satisfy R.C. 2117.06(A)(1). The issue here

is whether Summa’s claim—presented beyond the expiration of the statutorily prescribed six

months after the death of Mr. Seiler—met an exception to R.C. 2117.06 for the presentation of

contingent claims. If, at the time of a decedent’s death, a claim is contingent, but “a cause of action

subsequently accrues on the claim, it shall be presented to the executor or administrator, in the

same manner as other claims, before the expiration of six months after the date of death of the

decedent, or before the expiration of two months after the cause of action accrues, whichever is

later * * *.” R.C. 2117.37.
                                                8


       {¶19} A contingent claim is one where liability depends on a future event which may or

may not occur; it is the “element of dependency upon an uncertainty which renders a claim

contingent.” Pierce v. Johnson, 136 Ohio St. 95, 98-100, (1939) (concluding that an unliquidated

claim for damages arising out of tort does not fall within the exception for contingent claims). A

“contingent debt is one in which there is a triggering event or some condition precedent for the

debt to exist.” In re Estate of Jarriett v. Parkview Fed. Sav. Bank, 8th Dist. Cuyahoga No. 93289,

2010-Ohio-1434, ¶ 20

       {¶20} “A contingent claim must not be confused with an unmatured claim.” Keifer v.

Kissell, 83 Ohio App. 133, 137 (2d Dist.1947). An unmatured claim, which must be presented

whether due or not due, “is one where the liability is certain but the maturity or due date has not

arrived; whereas, a contingent claim is one where the liability depends upon some indefinite or

uncertain future event which may never happen and liability may never arise.” Id. (discussing the

1941 amendments to the Probate Code, G.C. 10509-112, distinguishing between unmatured and

contingent claims).

       {¶21} Generally, medical bills and expenses related to a decedent’s last sickness must be

presented to an estate pursuant to the statutory requirement within six months of the decedent’s

death. In re Estate of Greer, 197 Ohio App.3d 542, 2011-Ohio-6721, ¶ 7-9 (1st Dist.); see also

Embassy Healthcare v. Bell, 155 Ohio St.3d 430, 2018-Ohio-4912, ¶ 29 (creditor with a

contractual claim to payment for services rendered to decedent must present its claim to an estate

in accordance with R.C. 2117.06).

       {¶22} Here, the probate court concluded the “amount” of Summa’s claim was contingent

until it was finally settled as to the amount the insurance would pay, if anything, and therefore

uncertain until Western Reserve made its final decision. The probate court accepted Summa’s
                                                  9


assertion that Western Reserve made its “final determination denying the claim” at the “conclusion

of the appeal process” on April 23, 2019. Referring to the facility agreement, the court stated that

“Summa could not know the amount of the claim until the final determination to pay or deny the

claims by [Western Reserve] under this contractual provision.”           Further, the probate court

purported to weigh the public policy in favor of timely presentation of claims and administration

of estates embodied in R.C. 2117.06 against the legislative intent behind another statute the court

deemed relevant, R.C. 1751.60. R.C. 1751.60(A) states that a “health care facility that contracts

with a health insuring corporation to provide health care services to the health insuring

corporation’s enrollees or subscribers shall seek compensation for covered services solely from

the health insuring corporation and not, under any circumstances, from the enrollees or subscribers,

except for approved copayments and deductibles.” R.C. 1751.60(D) clarifies that nothing in the

statute “shall be construed as preventing a provider or health care facility from billing the enrollee

or subscriber of a health insuring corporation for noncovered services.” In its analysis, the probate

court noted that R.C. 1751.60 reinforces that the legislature intended for the system to work as it

did here, with a provider seeking payment through the health insurer first and pursuing claims

against the estate once payment is denied.

       {¶23} Western Reserve argues the presence of a contingent event, “such as the question

of who may pay a decedent’s existing liability,” will not necessarily render the underlying claim

“contingent” withing the meaning of R.C. 2117.37. Western Reserve contends this debt existed,

and the cause of action accrued, as soon as Summa provided services to Mr. Seiler, and any

argument to the contrary would confuse liability with a creditor’s ability to collect on a debt.

Consequently, Western Reserve argues the probate court erred in its conclusion that Summa’s
                                                 10


claim remained contingent until its cause of action accrued at the conclusion of the Plan’s appeal

process on April 23, 2019.

         {¶24} Summa maintains that the issue of coverage created the future uncertainty that

made its claim contingent. Summa contends the probate court correctly determined that the claim

did not accrue, and Summa could not present a claim against the Estate, until the contingency was

resolved when the Plan made its final adverse determination. Summa asserts the probate court

correctly concluded that the April 23, 2019 letter from Western Reserve was the relevant uncertain

event.

         {¶25} Contrary to the probate court’s finding, there is no indication that the “amount” of

the of the debt was ever uncertain. As of September 12, 2018, the amount Summa claimed due

for medical services totaled $341,339.50. That amount remained unchanged. The only uncertainty

was what portion of that amount Mr. Seiler, as a covered individual, would ultimately be

responsible for paying out of pocket. Resolution of this uncertainty rested on a decision from

Western Reserve as to whether some or all of the services provided to Mr. Seiler were covered

services.

         {¶26} Western Reserve sent notice on October 15, 2018, informing Summa of its decision

to deny coverage for the services Summa provided to Mr. Seiler during his final illness. Assuming

arguendo that Summa was statutorily or contractually prohibited from presenting its claim against

the Estate until the Plan determined Summa’s services were not covered services, Summa had

notice as of October 15, 2018, that Western Reserve had deemed these noncovered services. There

is no legal authority or evidence in the record to support the conclusion of the probate court that

Summa was prohibited from presenting its claim to the Estate after it received Western Reserve’s

adverse determination notice.
                                                  11


       {¶27} Summa failed to support its contention that it was bound to exhaust any contractual

appeal or review requirements prior to presenting its claim to the Estate. The appeal process is not

clearly identified, explained, or evidenced in the record. Nor is there evidence in the record to

substantiate Summa’s contention that the April 23, 2019 letter was, in fact, Western Reserve’s

final decision denying the claim and concluding this appeals process. This letter informed Summa

that the denial in this case was not eligible for external review because it was not the type of denial

contemplated by the Plan or the relevant federal regulation, 29 C.F.R. 2950.715-2719(d).

Furthermore, the letter stated that Summa was “not entitled to use the external review appeal

process to adjudicate its claim for payment because it [was] not a covered person or the authorized

representative of a Plan participant.”

       {¶28} There is no support for the probate court’s conclusion that Summa was required to

follow an appeal process before presenting its claim to the Estate, nor for the court’s conclusion

that this uncorroborated appeals process concluded with the April 23, 2019 letter rejecting

Summa’s request for external review. Moreover, there is no authority to support the probate

court’s conclusion that a private health care facility’s pursuit of an internal appeals process with a

private health insurer could, in any event, toll the time for presenting a claim under R.C. 2117.06.

Therefore, we conclude the probate court erred by concluding that Summa’s claim accrued when

it received the April 23, 2019 letter from Western Reserve, rather than the October 15, 2018,

adverse determination notice denying coverage.

       {¶29} Still, the question remains as to whether the uncertainty of coverage under the Plan

rendered Summa’s claim contingent or, as Western Reserve argues, unmatured—but

noncontingent—and ripe for presentment under R.C. 2117.06. There are a variety of factors

potentially impacting liability for medical expenses incurred in a decedent’s last illness. Upon the
                                                12


limited facts in the record before us, and because such a decision is of no consequence in this

particular case, we decline to further consider whether Summa could have presented its claim at

the time services were rendered. Regardless of whether the claim was a noncontingent claim or a

contingent claim that accrued on October 15, 2018, when Summa received Western Reserve’s

adverse determination notice that the services were not covered, Summa failed to timely present

the claim.

       {¶30} R.C. 2117.37 requires that a claim be presented “before the expiration of six months

after the date of death of the decedent, or before the expiration of two months after the cause of

action accrues, whichever is later * * *.” November 18, 2018 marks six months from the date of

Mr. Seiler’s death. Assuming without deciding that the cause of action arose on October 15, 2018,

rather than at the time of his death, the expiration of two months after the cause of action accrued

was December 15, 2018. Summa did not present its claim against the Estate until June 14, 2019,

well beyond the time permitted by R.C. 2117.37.

       {¶31} Even where there is no dispute that a claim is contingent, the claim is barred if not

timely presented in accordance with R.C. 2117.37. Pifer v. Raker, 9th Dist. Medina No. 2010,

1991 WL 231312, *1-2 (Nov. 6, 1991) (time for presenting a contingent claim ran from the date

of judgment and, because an appeal of that judgment could not toll the time for presentment, the

claim presented after the expiration of time under R.C. 2117.37 was barred); Aiello v. Soranno,

9th Dist. Summit No. 12068, 1985 WL 10853, *1 (Sept. 11, 1985) (“Whether the claim presented

was a contingent or non-contingent claim is of no consequence in this situation because in either

case the claim was presented in an untimely manner.”). Thus, we conclude, the probate court erred

by concluding that Summa’s claim was a timely filed contingent claim under R.C. 2117.37.

       {¶32} Western Reserve’s sole assignment of error is sustained.
                                                13


                                                III.

       {¶33} Western Reserve’s assignment of error is sustained. The judgment of the Summit

County Court of Common Pleas, Probate Division, is reversed, and the matter is remanded for

proceedings consistent with this decision.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT




CALLAHAN, P. J.
HENSAL, J.
CONCUR.
                                        14




APPEARANCES:

JOHN F. HILL and MELEAH M. KINLOW, Attorneys at Law, for Appellant.

JOHNATHAN T. BROLLIER, Attorney at Law, for Appellee.